Citation Nr: 9910151	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  93-01 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
left total knee replacement following internal derangement, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for gynecomastia as 
secondary to the veteran's service-connected knee 
disabilities, or for compensation under the provisions of 
38 U.S.C.A. § 1151.

3.  Entitlement to service connection for hiatal hernia as 
secondary to the veteran's service-connected knee 
disabilities, or for compensation under the provisions of 
38 U.S.C.A. § 1151.

4.  Entitlement to service connection for ulcers as secondary 
to the veteran's service-connected knee disabilities, or for 
compensation under the provisions of 38 U.S.C.A. § 1151.

5.  Entitlement to service connection for diverticulosis as 
secondary to the veteran's service-connected knee 
disabilities, or for compensation under the provisions of 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1943 to December 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of entitlement to an increased rating for a left 
knee disability and entitlement to service connection for a 
right knee disability were previously before the Board in 
September 1994.  They were remanded at that time for 
additional development.  The issue of entitlement to service 
connection for a right knee disability was resolved favorably 
to the veteran in June 1995, and a 10 percent evaluation was 
assigned for this disability.  The veteran submitted a notice 
of disagreement with this evaluation in April 1996.  
Following the issuance of a statement of the case in December 
1996, a substantive appeal for the issue of an increased 
rating for a right knee disability was received in February 
1997.  

The evaluation for the right knee disability was increased to 
20 percent in a July 1998 rating decision.  The veteran was 
notified of this decision in a July 1998 supplemental 
statement of the case, which included six separate issues.  
It listed the issue of entitlement to an increased rating for 
the right knee disability as issue number one.  In a 
September 1998 VA Form 9, the veteran listed the issues on 
appeal as issues two through six without mentioning issue 
one, entitlement to an increased rating for the right knee 
disability.  The representative, in a November 1998 
statement, indicated that the veteran had withdrawn the claim 
of an increased rating for the right knee disability.  The 
veteran may withdraw an issue on appeal at any time before 
the Board issues a final decision.  38 C.F.R. § 20.204.  
Accordingly, the Board will not address that matter in this 
decision.  

The veteran submitted additional original claims for 
compensation for consideration by the RO following the 
September 1994 remand.  These issues have been appealed, and 
are now before the Board for appellate consideration. 


FINDINGS OF FACT

1.  The veteran's left knee, status post replacement, is 
manifested by severe pain.  

2.  The veteran has not submitted competent medical evidence 
to demonstrate that he currently has gynecomastia that is due 
to his service-connected knee disabilities or as a result of 
VA medical treatment.  



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for the 
veteran's left knee disability are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Code 5055, (1998). 

2.  The veteran's claim for entitlement to service connection 
for gynecomastia as secondary to his service-connected knee 
disabilities, or for compensation under the provisions of 
38 U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

The veteran contends that the evaluation for his service 
connected left knee disability is inadequate to reflect its 
current severity.  He argues that he has pain in the left 
knee, as well as severe limitation of motion, muscle spasms, 
and swelling.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for internal derangement of the left knee joint was 
established in a January 1945 rating decision.   A 20 percent 
evaluation was established for this disability.  The 
evaluation was decreased to 10 percent in a February 1960 
rating decision.  A 30 percent evaluation was assigned in a 
September 1988 rating decision.  The veteran underwent 
surgery for left knee replacement in September 1996, and a 
100 percent evaluation was assigned through November 1997.  
The current 30 percent evaluation has been in effect since 
December 1, 1997.

The veteran's left knee disability is evaluated under the 
rating code for prosthetic knee replacements.  A 100 percent 
evaluation is assigned for one year following implantation of 
the prosthesis.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent rating is warranted.  For intermediate degrees of 
residual weakness, pain or limitation of motion, this 
disability is rated by analogy to diagnostic codes 5256, 
5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. 
§ 4.71a, Code 5055.  

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain 
must be considered.  38 C.F.R. § 4.59.  

The evidence for consideration includes a January 1997 report 
from the veteran's physical therapist.  This report noted 
that the veteran continued to be seen three times a week for 
rehabilitation of his knee.  He was progressing steadily, and 
was able to demonstrate active range of motion from 10 
degrees to 95 degrees following stretching.  He continued to 
report discomfort along the infrapatellar region laterally, 
and the suprapatellar region laterally at all times.  
Continued physical therapy was recommended.  

The veteran underwent a VA examination of his joints in 
December 1997.  The history of the September 1996 left knee 
replacement was noted.  He stated that there were no 
complications following surgery, but that he had significant 
instability and difficulty descending steps.  He had 
undergone extended physical therapy for six months.  
Currently, the veteran reported ache, edema, and stiffness on 
a daily basis.  

On examination, there was tenderness of the medial and 
lateral aspects of the femoral tibial joint.  Edema was 
appreciated with left lateral swelling.  There was joint 
space tenderness greater on the lateral aspect versus the 
medial aspect, but there was no evidence of tenderness or 
swelling in the popliteal space.  The veteran had 70 degrees 
of active and 90 degrees of passive flexion with pain 
throughout.  Extension was to zero degrees.  There was no 
evidence of instability to varus or valgus stress.  The 
veteran had a positive Lachman's test and a negative 
McMurray's test.  Muscle strength testing stated that the 
quads were 4/5, the hamstrings were 3/5, and the knee was 
3/5.  A review of a recent X-ray study confirmed the left 
total knee replacement.  The impression was status post left 
knee arthroplasty secondary to severe degenerative changes, 
with evidence of residual decreased range of motion and 
musculoskeletal strength loss.  

The veteran underwent an additional VA orthopedic evaluation 
in September 1998.  He reported nocturnal pain.  The veteran 
indicated that he was able to walk only one block, and could 
not ascend stairs without a banister or arise from a chair 
without arm support.  He had a moderate antalgic gait.  There 
were 95 degrees of flexion, and 180 degrees of extension.  
There was tenderness over the lateral facet patella with some 
pain and patellar compression.  An X-ray study revealed wear 
of the patella against the femoral component with thick 
patella and lateral tilt of the patella.  The diagnosis was 
painful total knee.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that entitlement to a 60 
percent rating is warranted for the veteran's left knee 
disability.  Both the December 1997 and the September 1998 VA 
examinations note continued complaints of pain.  This pain 
continues even at night when the knee is not in use.  In 
addition, the December 1997 VA examination noted that muscle 
strength was from 4/5 to 3/5 in all tested muscles, and 
included strength loss as part of the examiner's impression.  
The veteran has an antalgic gait and can only walk for one 
block, and has difficulty climbing stairs and rising from a 
chair.  Some swelling has also been noted.  Mindful of the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, the Board believes 
that these symptoms require more than the minimum evaluation 
and more nearly approximate severe residuals, warranting a 60 
percent evaluation.  38 C.F.R. § 4.71a, Code 5055.  

The Board has also considered entitlement to an evaluation in 
excess of 60 percent for the veteran's left knee disability, 
but this is not demonstrated by the evidence of record.  His 
pain does not prevent him from having 70 degrees of flexion or 
zero degrees of extension, and none of the muscles that were 
tested have less than 3/5 strength.  The evidence of record 
does not show an inordinate number of hospitalizations or 
absences from work due to the left knee disability.  
Consequently, the Board concludes that the evidence does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).  


Secondary Service Connection/38 U.S.C.A. § 1151

The veteran contends that he has developed gynecomastia as a 
result of pain medication for his service-connected knee 
disabilities, as well as medication given by him to the VA 
for the treatment of hypertension. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  In addition, where 
any veteran suffers an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  In 
order for there to be a well grounded claim for service 
connection, there must be competent evidence that the veteran 
currently has the claimed disability.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The evidence includes private medical records dated from 
November 1993 to June 1994.  These records note left breast 
tenderness and include diagnoses of left gynecomastia.  

VA treatment records dated February 1994 note that the 
veteran still complained of left breast tenderness despite 
the discontinuation of Aldactone six months previously.  On 
observation, there was no gynecomastia.  August 1994 VA 
treatment records state that the veteran continued to have 
left breast pain.  He had a history of gynecomastia 
associated with medication.  The veteran was not currently 
using any non-steroidal anti-inflammatory drugs.  

A September 1995 statement from the veteran said that while 
he was receiving treatment at an emergency room for 
diverticulosis, a doctor had told him that his breast 
tenderness was due to the medication he was taking for pain, 
which included Spironolactone and Cimetidine.  However, the 
August 1995 emergency room records are negative for such an 
opinion.  

The veteran was afforded a VA examination in September 1996.  
The examiner stated that private medical records included 
notes of breast tenderness while the veteran was on Aldactone 
and Cimetidine, but that there had been improvement since 
those medications were stopped.  On examination, there was 
minimal gynecomastia of the left breast, but it was 
equivalent to the right breast.  In the examiner's opinion, 
it appeared that the gynecomastia had resolved, as the left 
breast was equivalent in size and texture to the right, and 
it was neither the result of pain medication nor a permanent 
condition.  Elsewhere in the examination report, the same 
examiner added that the veteran had minimal gynecomastia 
which was probably consistent with his age.  

VA treatment records dated October 1996 include a personal 
medical history of gynecomastia due to Cimetidine.  This 
disability was not mentioned on current examination or in the 
assessment.  April 1997 VA treatment records also note that 
the veteran's personal medical history includes gynecomastia 
due to Cimetidine.  The current assessment was silent 
regarding gynecomastia.  

A September 1997 letter from the veteran's private doctor 
notes that he has treated the veteran for many years.  The 
doctor said that the veteran had been treated by the VA for 
high blood pressure with the drug Aldactone.  The veteran had 
suffered some left breast enlargement in 1993.  A mammogram 
was unremarkable, and the gynecomastia was thought to be 
secondary to Aldactone.  The gynecomastia resolved after 
Aldactone was discontinued.  

The veteran appeared at a personal hearing in October 1997.  
He testified that although his gynecomastia had improved in 
that the swelling had resolved, he continued to have 
occasional pain in his breast.  See Transcript.

The veteran underwent an additional VA examination in 
December 1997.  He described a history of gynecomastia which 
occurred approximately two years ago.  A mammogram was noted 
to have been performed.  The veteran reported a decrease in 
size since he stopped using steroids.  He currently had short 
episodes of sharp pain two to three times per week lasting 
from one to two minutes.  This was intermittent and occurred 
while bathing.  There was no discharge.  The discomfort was 
primarily on the left, and he did not experience pain on the 
right.  The enlargement was bilateral.  The impression was 
gynecomastia without residual evidence of muscle tenderness 
and/or discharge with improvement following discontinued 
steroid use.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that he has 
submitted evidence of a well grounded claim.  While it is 
apparent from the record that the veteran did develop 
gynecomastia secondary to medication prescribed by the VA, 
the evidence demonstrates that this was acute and transitory, 
and that it resolved without chronic disability after 
discontinuation of certain medications.  The treatment 
records from 1993 and 1994 clearly show that the veteran 
developed gynecomastia, and the veteran's private doctor has 
offered an opinion stating that this developed due to the 
drug Aldactone, which had been prescribed by the VA for 
treatment of the veteran's high blood pressure.  However, the 
veteran's private doctor concluded his statement by adding 
that the veteran's gynecomastia had resolved after Aldactone 
was discontinued.  This doctor's opinion is consistent with 
the opinions and findings of the VA examiners in September 
1996 and December 1997.  The September 1996 VA examiner 
opined that the gynecomastia (attributable to medication) had 
resolved, and that any current gynecomastia was consistent 
with the veteran's age.  
It was added that the gynecomastia was neither the result of 
pain medication nor a permanent condition.  The December 1997 
VA examiner refers to the veteran's history of gynecomastia, 
and notes improvement with no current evidence of tenderness 
or discharge following the discontinuance of medication.  
Therefore, as the veteran has not submitted competent medical 
evidence that he currently has gynecomastia that can be 
related to a service-connected disability or VA medical 
treatment, his claim is not well grounded.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).


ORDER

Entitlement to an increased rating for the residuals of a 
left total knee replacement following internal derangement is 
granted to the extent noted above, subject to the laws and 
regulations governing the award of monetary benefits.  

Entitlement to service connection for gynecomastia as 
secondary to the veteran's service-connected knee 
disabilities, or for compensation under the provisions of 
38 U.S.C.A. § 1151 is denied. 


REMAND

The veteran contends that he has developed several 
gastrointestinal disabilities as a result of medication 
prescribed to him by the VA for treatment of his service-
connected knee disabilities.  He argues that the pain 
medication given to him resulted in the development of a 
hiatal hernia, ulcers, and diverticulosis.  

The veteran was afforded a VA examination in September 1996.  
The diagnoses included a large ventral hernia, active 
duodenal ulcer that was previously treated in 1994, two giant 
duodenal diverticula with large hiatal hernia and no 
esophageal abnormalities, and gastroesophageal reflux by 
history and description of symptoms.  

The examiner was asked to express an opinion as to whether or 
not the veteran has a chronic disability as a result of pain 
medication.  He opined in part that the veteran's hiatal 
hernia was not the result of pain medication.  While the 
remainder of the examiner's opinion did not expressly address 
the etiology of the duodenal diverticula or duodenal ulcer, 
the examiner continued by adding that the veteran did not 
have a chronic disability as a result of the pain medication.  
The basis cited for this conclusion was that the symptoms had 
begun while the veteran was being treated with non-steroidal 
anti-inflammatory drugs, but that testing for 
gastrointestinal disabilities was not considered until 1995, 
which was well after the veteran had stopped taking these 
drugs.  At this point, the Board notes that the record 
contains private medical records showing stomach upset in 
July 1993 with discussion of a possible upper 
gastrointestinal examination, as well as the results of a 
July 1994 upper gastrointestinal examination which included 
impressions of an active duodenal bulb ulcer, two giant 
duodenal diverticula, and a large hiatal hernia.  Given that 
the basis for this opinion does not appear to take into 
account all relevant clinical data, the Board believes that 
an attempt to obtain an additional examination and opinion 
should be made.  

Partly in response to the September 1996 opinion, the veteran 
submitted a statement by his private doctor dated September 
1998.  The veteran's doctor did not offer an opinion as to 
whether a hiatal hernia, ulcers, or diverticulosis had 
developed secondary to medication from the VA.  However, the 
doctor did note that the veteran had begun to experience side 
effects due to medication in 1993.  He stated that the 
veteran had experienced increased abdominal pain and 
discomfort following treatment at the VA with both non-
steroidal anti-inflammatory drugs and sulfa antibiotics, and 
that he continued to require ongoing medication for these 
problems.  The veteran's doctor did not expressly state 
whether or not the medication had permanently aggravated any 
or all of the veteran's claimed disabilities.  

The United States Court of Veterans Appeals has held that 
when aggravation of a veteran's nonservice-connected disorder 
is proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability over and above the degree of disability that 
existed prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  As the veteran's doctor has implied 
that one or all of the veteran's gastrointestinal 
disabilities may have been aggravated by medication from the 
VA, the Board finds that any additional examination should 
also express an opinion regarding this possibility. 

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations, and obtaining all relevant records.  Therefore, 
in order to assist the veteran in the development of his 
claims and to afford him due process, these issues are 
remanded for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his duodenal 
ulcer, hiatal hernia, and diverticulosis 
since January 1997.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
examination by the appropriate 
specialist(s) in order to determine the 
nature and etiology of his duodenal 
ulcer, hiatal hernia, and diverticulosis.  
All indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  After completion 
of the examination and study of the 
record, the examiner(s) should express an 
opinion as to the degree of probability 
that any medication used for the 
treatment of the veteran's service 
connected knee disabilities or prescribed 
by the VA for treatment of high blood 
pressure or any other disabilities 
resulted in the development of the 
veteran's hiatal hernia, duodenal ulcers, 
or diverticulosis.  A separate opinion 
for each disability should be expressed, 
and the reasons for each opinion should 
be included.  If the examiner(s) reach 
the opinion that one or more of the 
veteran's claimed disabilities developed 
independently of the medication, then the 
examiner should also express an opinion 
as to whether or not this disability has 
increased in severity due to the 
medication.  A separate opinion for each 
relevant disability should again be 
expressed, and the reasons for these 
opinions should be included.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The provisions of the Allen case 
should be considered in making their 
determination.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).





